Citation Nr: 0602889	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  94-11 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance and adaptive equipment, or adaptive equipment 
only.

(The issues of entitlement to increased ratings for a 
service-connected lung disability resulting from exposure to 
asbestos, rated as 10 percent prior to February 13, 2002, 60 
percent between February 13, 2002, and November 19, 2002, and 
30 percent from November 20, 2002, will be addressed in a 
separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Acosta, Counsel
INTRODUCTION

The veteran served on active duty from April 1943 to July 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Pittsburgh, Pennsylvania, 
Regional Office (RO), which denied a claim of entitlement to 
financial assistance in the purchase of an automobile or 
other conveyance and adaptive equipment, or adaptive 
equipment only.


FINDING OF FACT

The veteran's service-connected disabilities have not 
resulted in the loss or permanent loss of use of one or both 
feet, the loss or permanent loss of use of one or both hands, 
the permanent impairment of vision of both eyes, ankylosis of 
one or both knees, or ankylosis of one or both hips.


CONCLUSION OF LAW

The criteria for a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance and adaptive equipment, or for adaptive equipment 
only, have not been met.  38 U.S.C.A. §§ 3901, 3902, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.808 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial considerations regarding VA's duties to assist and 
notify

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  Notably, however, it does not 
appear that the VCAA applies in the instant case:  In Barger 
v. Principi, 16 Vet. App. 132 (2002), the United States Court 
of Appeals for Veterans Claims (Court) held that the VCAA, 
with its expanded duties, does not apply to cases involving 
the waiver of recovery of overpayment claims, inasmuch as the 
statute at issue in such cases was not found in Title 38, 
United States Code, Chapter 51 (i.e., the laws changed by the 
VCAA).  Likewise in the matter at hand, the statute at issue 
is not found in Chapter 51, but in Chapter 39.

While it appears that the provisions of the VCAA do not apply 
in claims adjudicated under Chapter 39, the record 
nevertheless shows that the veteran was sent a February 1999 
statement of the case (SOC) informing him of the controlling 
law, identifying the evidence of record, and essentially 
apprising him of what must be shown for him to prevail in his 
claim for this particular benefit.  

Regardless, the critical facts in this case are not in 
dispute.  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that when the interpretation of a statute is 
dispositive of the issue on appeal, neither the duty to 
assist nor the duty to notify provisions of the VCAA are 
implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  As will be discussed in detail below, the benefit 
sought in this case requires disability of the hands, feet, 
hips or eyes, and there is no evidence or contention that the 
veteran has such a disability.  Accordingly, in the 
circumstances of this case, any additional development or 
notification could serve no useful purpose.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

Additionally, VA regulation specifically states that in 
circumstances such as when the veteran is ineligible to the 
benefit sought for any reason or when he is seeking a benefit 
to which he is not entitled as a matter of law, VA will 
refrain from or discontinue providing assistance.  See 
38 C.F.R. § 3.159(d).  Accordingly, there is no duty either 
to further assist the veteran in the prosecution of his 
claim.

Factual background and legal analysis

Financial assistance may be provided to an "eligible 
person" in acquiring an automobile or other conveyance and 
adaptive equipment, or adaptive equipment only.  38 U.S.C.A. 
§ 3902(a)(b).

A veteran is considered an "eligible person" if (1) he 
served on active military service (38 C.F.R. § 3.808(a)); (2) 
filed out the application for financial assistance in 
purchasing a conveyance that is required by regulation 38 
C.F.R. § 3.808(c)); and (3) is entitled to compensation for 
any of the following disabilities: (i) The loss or permanent 
loss of use of one or both feet; (ii) the loss or permanent 
loss of use of one or both hands; (iii) the permanent 
impairment of vision of both eyes.  38 C.F.R. § 3.808(b)(1).

For adaptive equipment eligibility only, the veteran needs 
only be entitled to VA compensation for ankylosis of one or 
both knees, or of one or both hips.  38 U.S.C.A. § 
3902(b)(2); 38 C.F.R. § 3.808(b)(1)(iv).

The term "loss of use" of a hand or foot is defined at 38 
C.F.R. §§ 3.350(a)(2) and 4.63 as that condition where no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the elbow or knee with the use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
grasping, manipulation, etc, in the case of the hand, or 
balance, propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.

Examples also under 38 C.F.R. §§ 3.350(a)(2) and 4.63 of what 
is deemed as constituting loss of use of a foot include 
extremely unfavorable ankylosis of the knee, or complete 
ankylosis of two major joints of an extremity, or shortening 
of the lower extremity of 3 1/2 inches or more.

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (27th ed. 1988) at 
91).

The veteran is currently service-connected only for a lung 
disability considered residuals of inservice asbestos 
exposure.  He has not advanced the contention that his 
service-connected disability has resulted in the loss or 
permanent loss of the use of one or both feet or one or both 
hands, or permanent impairment of vision of both eyes, as 
contemplated by the regulations, and the Board has not 
identified any evidence to that effect.  Also, there has not 
been an allegation that there is ankylosis of the knees or 
hips, and the record does not show that that is the case.

Rather, the veteran merely contends that his service-
connected disability limits his mobility to the point where 
he needs a scooter to move around and that, without the van 
the purchase of which he seeks to make with the requested VA 
financial assistance, his scooter is "no good."

The requirements of the applicable regulation are clearly not 
met, as it has not been claimed, nor shown, that, because of 
the service-connected respiratory disability, the veteran has 
lost the use of one or both feet or hands, has permanent 
impairment of vision of both eyes, or has ankylosis of one or 
both knees, or one or both hips.

Thus, the veteran's claim clearly lacks legal merit or 
entitlement under the law, in that he is claiming a benefit 
to which VA regulation does not entitle him to.  His claim 
must accordingly be denied.


ORDER

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance and adaptive equipment, or adaptive equipment 
only, is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


